AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 ofl


                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                          V.                                    (For Offenses Committed On or After November I, 1987)


                  Jorge Ismael Valencia-Julian                                  Case Number: 3:20-mj-20482

                                                                               Mark F. A d a m s r - - - - - - - - - - - - .
                                                                               Defendant's Attorney


REGISTRATION NO. 94769298
                                                                                                                   MAR O3 2020
THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint
                                               ----'---------'---------f-<,nr;1rn=rn;i-mcrciir;-"rac...;a:;;;:c;;,rn,,mA
 •    was found guilty to count(s)                                                BY                       DEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                        Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term, of:.,
                              \    ,I


                                  • \TIME SERVED                         •    _ _ _ _ _ _ _ _ _ _ days

 lZl Assessment: $10 WAIVED lZl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Tuesday, March 3, 2020
                                                                             Date of Imposition of Sentence
                              i
                             !':

Received
              DUSM '\
                     ,, , , ,
                              \ .
                                                                             HitilJ.ii!r:::WCK
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        3 :20-mj-20482
